Case 2:18-cv-02058-CLM Document 1 Filed 12/13/18 Page 1 of 48            FILED
                                                                2018 Dec-13 PM 03:22
                                                                U.S. DISTRICT COURT
                                                                    N.D. OF ALABAMA
Case 2:18-cv-02058-CLM Document 1 Filed 12/13/18 Page 2 of 48
Case 2:18-cv-02058-CLM Document 1 Filed 12/13/18 Page 3 of 48
Case 2:18-cv-02058-CLM Document 1 Filed 12/13/18 Page 4 of 48
Case 2:18-cv-02058-CLM Document 1 Filed 12/13/18 Page 5 of 48
Case 2:18-cv-02058-CLM Document 1 Filed 12/13/18 Page 6 of 48
Case 2:18-cv-02058-CLM Document 1 Filed 12/13/18 Page 7 of 48
Case 2:18-cv-02058-CLM Document 1 Filed 12/13/18 Page 8 of 48
Case 2:18-cv-02058-CLM Document 1 Filed 12/13/18 Page 9 of 48
Case 2:18-cv-02058-CLM Document 1 Filed 12/13/18 Page 10 of 48
Case 2:18-cv-02058-CLM Document 1 Filed 12/13/18 Page 11 of 48
Case 2:18-cv-02058-CLM Document 1 Filed 12/13/18 Page 12 of 48
Case 2:18-cv-02058-CLM Document 1 Filed 12/13/18 Page 13 of 48
Case 2:18-cv-02058-CLM Document 1 Filed 12/13/18 Page 14 of 48
Case 2:18-cv-02058-CLM Document 1 Filed 12/13/18 Page 15 of 48
Case 2:18-cv-02058-CLM Document 1 Filed 12/13/18 Page 16 of 48
Case 2:18-cv-02058-CLM Document 1 Filed 12/13/18 Page 17 of 48
Case 2:18-cv-02058-CLM Document 1 Filed 12/13/18 Page 18 of 48
Case 2:18-cv-02058-CLM Document 1 Filed 12/13/18 Page 19 of 48
Case 2:18-cv-02058-CLM Document 1 Filed 12/13/18 Page 20 of 48
Case 2:18-cv-02058-CLM Document 1 Filed 12/13/18 Page 21 of 48
Case 2:18-cv-02058-CLM Document 1 Filed 12/13/18 Page 22 of 48
Case 2:18-cv-02058-CLM Document 1 Filed 12/13/18 Page 23 of 48
Case 2:18-cv-02058-CLM Document 1 Filed 12/13/18 Page 24 of 48
Case 2:18-cv-02058-CLM Document 1 Filed 12/13/18 Page 25 of 48
Case 2:18-cv-02058-CLM Document 1 Filed 12/13/18 Page 26 of 48
Case 2:18-cv-02058-CLM Document 1 Filed 12/13/18 Page 27 of 48
Case 2:18-cv-02058-CLM Document 1 Filed 12/13/18 Page 28 of 48
Case 2:18-cv-02058-CLM Document 1 Filed 12/13/18 Page 29 of 48
Case 2:18-cv-02058-CLM Document 1 Filed 12/13/18 Page 30 of 48
Case 2:18-cv-02058-CLM Document 1 Filed 12/13/18 Page 31 of 48
Case 2:18-cv-02058-CLM Document 1 Filed 12/13/18 Page 32 of 48
Case 2:18-cv-02058-CLM Document 1 Filed 12/13/18 Page 33 of 48
Case 2:18-cv-02058-CLM Document 1 Filed 12/13/18 Page 34 of 48
Case 2:18-cv-02058-CLM Document 1 Filed 12/13/18 Page 35 of 48
Case 2:18-cv-02058-CLM Document 1 Filed 12/13/18 Page 36 of 48
Case 2:18-cv-02058-CLM Document 1 Filed 12/13/18 Page 37 of 48
Case 2:18-cv-02058-CLM Document 1 Filed 12/13/18 Page 38 of 48
Case 2:18-cv-02058-CLM Document 1 Filed 12/13/18 Page 39 of 48
Case 2:18-cv-02058-CLM Document 1 Filed 12/13/18 Page 40 of 48
Case 2:18-cv-02058-CLM Document 1 Filed 12/13/18 Page 41 of 48
Case 2:18-cv-02058-CLM Document 1 Filed 12/13/18 Page 42 of 48
Case 2:18-cv-02058-CLM Document 1 Filed 12/13/18 Page 43 of 48
Case 2:18-cv-02058-CLM Document 1 Filed 12/13/18 Page 44 of 48
Case 2:18-cv-02058-CLM Document 1 Filed 12/13/18 Page 45 of 48
Case 2:18-cv-02058-CLM Document 1 Filed 12/13/18 Page 46 of 48
Case 2:18-cv-02058-CLM Document 1 Filed 12/13/18 Page 47 of 48
Case 2:18-cv-02058-CLM Document 1 Filed 12/13/18 Page 48 of 48
